                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


CHARLES WHITE, #177157,

                   Petitioner,                      Case No. 18-cv-12325
                                                    Hon. Matthew F. Leitman
v.

JACK KOWALSKI,

               Respondent.
________________________________________________________________/

                ORDER DENYING MOTION TO ISSUE WRIT

      This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Charles White (“Petitioner”) was convicted of five counts of first-degree criminal

sexual conduct in the Oakland County Circuit Court and sentenced to concurrent

terms of four to 40 years imprisonment in 1984. He was also convicted of prison

escape in the Wayne County Circuit Court and sentenced to one to five years

imprisonment, which appears to have been amended to one year and one day, to be

served consecutively to his other sentences in 1990. See Offender Profile, Michigan

Department of Corrections Offender Tracking Information System (“OTIS”),

http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=177157; Pet. Attach. In

his pleadings, Petitioner raises claims concerning sentencing credit for time spent in

another jurisdiction and claims concerning his sentence and length of detention in the
prison escape case (Wayne Co. No. 90-2252-02-FH). Respondent has recently filed

an answer to the petition and Petitioner has filed a reply.

      The matter is now before the Court on Petitioner’s “Motion to Issue Writ” in

which he asserts that Respondent has failed to provide sufficient grounds for his

continued incarceration and that he is entitled to habeas relief as a matter of law.

Federal Rule of Civil Procedure 56(c) provides that summary judgment is proper:

      If the pleadings, depositions, answers to interrogatories and admissions
      on file, together with affidavits, if any, show that there is no genuine
      issue as to any material fact and that the moving party is entitled to
      judgment as a matter of law.

Fed. R. Civ. P. 56(c). Although the parties’ pleadings and the state court record have

been filed in this case, the Court has yet to consider those materials in detail. Based

upon an initial review of the record, however, the Court cannot conclude that there is

no genuine issue of material fact and/or that Petitioner is entitled to judgment as a

matter of law. As such, summary judgment or an issuance of the writ is inappropriate

at this time. The Court will address the merits of the case in a forthcoming opinion.

Accordingly, the Court DENIES Petitioner's motion.

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: March 25, 2019
                                           2
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 25, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        3
